DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Set I: Species N (Figs. 24-24B) & set II: Species A (Fig. 22) in the reply filed on 9/21/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.
The Examiner notes that claims 1-8 have been cancelled in the amendment of 9/21/2022.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/291249 & 62/324236, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application Nos. 62/291249 & 62/324236, fail to provide adequate support for “wherein the electrode includes micropores therein that communicate with a central channel in the inner sleeve and a negative pressure source” (claims 9). 
Accordingly, the claims are given the priority date of 2/1/2017. 



Specification
The disclosure is objected to because of the following informalities: updated the first paragraph of the specification to include correct patent number.  Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  amend “tissue” to -the tissue- in lls. 6 & 11 (twice).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “tissue” to -the tissue- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “claim 9” to -claim 14- in ll. 1 since claim 14 recites “automatically” stopping the rotation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Jahns et al. (6,514,250). 
Concerning claim 9, as illustrated in Figs. 1-3, Bloom disclose a method for treating tissue in a patient (methods for cutting and sealing of tissue; [0002]), the method comprising: 
positioning a distal end of a shaft of a shaver at a treatment site submerged in a conductive fluid so that an outer window of an outer sleeve of the shaft is engaged against tissue at the treatment site (device 100 having distal end 120 has energy that may be delivered simultaneously with a fluid such as saline such that tissue is cut via inner and outer shaft cutters 141, 132 and aspirated into inner shaft lumen 156 through inner shaft opening 154 upon application of suction source 172 to remove tissue from a target site; [0031-0032]); 
rotating an inner sleeve of the shaft within the outer sleeve so that an inner window of the inner sleeve rotates relative to the outer window to shear tissue engaged by the outer window (outer and inner shaft cutters 132 and 141 may move relative to one another in oscillation or rotation (or both) in order to mechanically cut tissue; [0030]), the inner sleeve carrying an electrode thereon that is circumferentially spaced apart from the inner window around the inner sleeve (inner shaft 140 may be selectively rotated to expose an electrode assembly 142, circumferentially spaced apart from inner shaft opening 154, comprising electrodes 142a, 142b, through opening 134 of outer shaft 130; [0031-0032]); 
stopping rotation of the inner sleeve within the outer sleeve so that the electrode is exposed in the outer window (tissue is shielded from the inner shaft cutter 141 during hemostasis (via energy delivery through electrodes 142a, 142b), thereby delivering energy to tissue when the device 100 is in a sealing/hemostasis mode, where the two modes may be mutually exclusive, i.e. hemostasis is achieved via energy delivery to tissue while cutters 132, 141 are not active or cutting; [0031]); and 
delivering electrical current through the exposed electrode to electrosurgically treat tissue at the treatment site (energy is delivered to tissue via electrode assembly 142 to seal the tissue; [0031], [0034]), a central channel in the inner sleeve and a negative pressure source (inner shaft 140 may be fluidly connected with suction source 172 such that tissue cut via inner and outer shaft cutters 141, 132 may be aspirated into the inner shaft lumen 156 through the inner shaft opening 154 upon application of suction source 172, thereby removing tissue from a target site; [0032]).
Bloom fails to disclose the electrode includes micropores that communicate with the central channel in the inner sleeve and the negative pressure source.  However, Jahns et al. disclose a method for treating tissue comprising an electrode (22/42) that includes micropores.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom such that the electrode includes micropores in order to provide the benefit of fluidly communicating with the tissue treatment site as taught by Jahns et al. (Col. 6, ll. 46-55, Col. 7, ll. 48-55)
Concerning claim 10, Bloom discloses the electrical current is radiofrequency current delivered to cauterize or ablate tissue at the treatment site that has been sheared by said rotating ([0039]). 
Concerning claim 11, Bloom discloses applying negative pressure ([0032]).  The modified invention of Bloom in view of Jahns et al. teach applying the negative pressure to the micropores which would inherently inhibit bubble formation at a surface of the electrode. 
Concerning claim 12, Bloom discloses the inner window (154) includes a first sharp cutting edge (141/143) opposite a second sharp cutting edge (141/143) of the inner window (154), and wherein said rotating includes rotating the inner sleeve (140) in opposing rotational directions, the opposing rotational directions being opposing between the inner sleeve and outer sleeve ([0030]).
The Examiner notes that the claim fails to specifically recite with respect to what structure the “opposing rotational directions” are in relation to. 
Concerning claim 13, Bloom discloses the electrode is circumferentially spaced apart from the inner window by 180 degrees ([0032]; Fig. 3).
Concerning claim 14, Bloom discloses said stopping rotation comprises automatically stopping rotation of the inner sleeve (140) to center the electrode (142) in the outer window (134) ([0028], [0039]; Fig. 1). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Jahns et al. (6,514,250), as applied to claim 14, in further view of Matusaitis et al. (2013/0085498)
Concerning claim 15, Bloom discloses automatically stopping rotation of the inner sleeve (140) and a controller (179), but fail to specifically disclose automatically stopping rotation of the inner sleeve comprises sensing a rotational position of the inner sleeve and stopping rotation of the inner sleeve in response to a signal from a controller.  However, Matusaitis et al. disclose a method for treating tissue comprising a shaver (Fig. 1) having a rotatable inner sleeve (30) within an outer sleeve (40) and automatically stopping rotation of the inner sleeve (30) comprises sensing a rotational position of the inner sleeve (30) and stopping rotation of the inner sleeve (30) in response to a signal from a controller (100).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom in view of Jahns et al. such that automatically stopping rotation of the inner sleeve comprises sensing a rotational position of the inner sleeve and stopping rotation of the inner sleeve in response to a signal from a controller in order to provide the benefit of automatically stopping the rotation such that the windows are positioned in an operator’s desired alignment as taught by Matusaitis et al. ([0005-0006]. [0040], [0051]; Fig. 1-3)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,681,913 in view of Jahns et al. (6,514,250). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for treating tissue comprising rotating an inner sleeve within a shaft so that an inner window of the inner sleeve rotates relative to an outer window of an outer sleeve to shear tissue, stopping rotation of the inner sleeve to expose an electrode in the outer window of the outer sleeve, delivery electrical current to the exposed electrode. U.S. Patent No. 9,681,913 fails to disclose the electrode includes micropores that communicate with the central channel in the inner sleeve and the negative pressure source.  However, Jahns et al. disclose a method for treating tissue comprising an electrode (22/42) that includes micropores.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,681,913 such that the electrode includes micropores in order to provide the benefit of fluidly communicating with the tissue treatment site as taught by Jahns et al. (Col. 6, ll. 46-55, Col. 7, ll. 48-55)
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,582,966 in view of Jahns et al. (6,514,250). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for treating tissue comprising rotating an inner sleeve within a shaft so that an inner window of the inner sleeve rotates relative to an outer window of an outer sleeve to shear tissue, stopping rotation of the inner sleeve to expose an electrode in the outer window of the outer sleeve, delivery electrical current to the exposed electrode. U.S. Patent No. 9,681,913 fails to disclose the electrode includes micropores that communicate with the central channel in the inner sleeve and the negative pressure source.  However, Jahns et al. disclose a method for treating tissue comprising an electrode (22/42) that includes micropores.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,681,913 such that the electrode includes micropores in order to provide the benefit of fluidly communicating with the tissue treatment site as taught by Jahns et al. (Col. 6, ll. 46-55, Col. 7, ll. 48-55)
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application No. 16/780041 in view of in view of Jahns et al. (6,514,250). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for treating tissue comprising rotating an inner sleeve within a shaft so that an inner window of the inner sleeve rotates relative to an outer window of an outer sleeve to shear tissue, stopping rotation of the inner sleeve to expose an electrode in the outer window of the outer sleeve, delivery electrical current to the exposed electrode.  U.S. Application No. 16/780041 fails to disclose the electrode includes micropores that communicate with the central channel in the inner sleeve and the negative pressure source.  However, Jahns et al. disclose a method for treating tissue comprising an electrode (22/42) that includes micropores.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Application No. 16/780041such that the electrode includes micropores in order to provide the benefit of fluidly communicating with the tissue treatment site as taught by Jahns et al. (Col. 6, ll. 46-55, Col. 7, ll. 48-55)
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794